                 1        TROY DOUGLAS MUDFORD ..... California State Bar No. 156392
                          ESTEE LEWIS..................................California State Bar No. 268358
                 2        CATHLEEN THERESA BARR ....... California State Bar No. 295538
                          BRANDON STORMENT ...............California State Bar No. 267260
                 3        BARR & MUDFORD
                          1824 Court Street/Post Office Box 994390
                 4
                          Redding, California 96099-4390
                 5        Telephone: (530) 243-8008
                          Facsimile: (530) 243-1648
                 6
                          Attorneys for Plaintiff
                 7
                                                      UNITED STATES DISTRICT COURT
                 8
                                                      EASTERN DISTRICT OF CALIFORNIA
                 9

                 10
                          GINGER SALIDO,                                             No. 2:20-CV-02324-TLN-DMC
                 11
                                      Plaintiff,                                     ORDER REGARDING STIPULATION
                 12                                                                  AND REQUEST TO AMEND THE
                                      vs.                                            INITIAL PRETRIAL SCHEDULING
                 13                                                                  ORDER
                          GEICO GENERAL INSURANCE COMPANY;
                 14       GEICO CASUALTY COMPANY;
                 15       and DOES 1 through 20, Inclusive,

                 16                     Defendants.

                 17
                                 Having reviewed and considered the parties’ Stipulation and Request to Amend the Initial
                 18
                          Pretrial Scheduling Order, and good cause appearing,
                 19
                                 IT IS HEREBY ORDERED that:
                 20

                 21              1.      The close of fact discovery will be extended to September 17, 2021;

                 22              2.      Expert Disclosures will be due on November 16, 2021; and,

                 23              3.      Rebuttal Expert Disclosures will be due on December 16, 2021.
                 24

                 25       DATED: April 30, 2021

                 26

                 27                                                                      Troy L. Nunley
                                                                                         United States District Judge
                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street                                                       Page 1
 Post Office Box 994390
Redding, CA 96099-4390                  Order RE Stipulation and Request to Amend the Initial Pretrial Scheduling Order
     (530) 243-8008
